Exhibit 10.14
 
 
[logo.jpg]
May 13, 2013




Mr. David Dugas, CEO
9595 Six Pines Drive Suite 6305
The Woodlands, Texas 77380


 
To the Chairman and Board of Directors of ESP Resources, Inc.:


Please accept this as my letter of resignation as Chief Financial Officer of ESP
Resources, Inc., effective May 15, 2013.  I am staying in Arizona to remain
close to my family.


I have appreciated being an part of your team over the last few months.  If the
company needs my assistance in any manner in the future, I remain available.


Respectively,


/s/ Robert Geiges
Robert H. Geiges Jr.
Chief Financial Officer
 